                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                     AUSTIN DIVISION


 EDGAR RENE NUNEZ,                                  §
                                                    §
                          Plaintiff                 §
                                                    §
 v.                                                 §         CASE NO. A-17-CR-00270-RP
                                                    §                  A-19-CV-1029-RP-SH
 UNITED STATES OF AMERICA,                          §
                                                    §
                          Defendant                 §

                                                 ORDER

      Before this Court are Petitioner Edgar Nunez’s Motion to Compel Attorney J. C. Castillo to

Surrender Case File, filed on January 16, 2019 (Dkt. No. 172), and Nunez’s Motion to Stay § 2255

Proceedings, filed on January 21, 2019 (Dkt. No. 174). On November 6, 2019, the District Court

referred Petitioner’s Motion to Vacate to the undersigned Magistrate Judge for Report and

Recommendation pursuant to 28 U.S.C. § 636(b)(1), Federal Rule of Civil Procedure 72, and Rule

1 of Appendix C of the Local Rules of the United States District Court for the Western District of

Texas.

      In his Motion to Compel, Nunez asks the Court to order his attorney, J. C. Castillo, to surrender

his case file to him. Nunez argues that the file is needed to supplement or amend his § 2255 motion.

According to Nunez, he has sent Mr. Castillo two letters via certified mail requesting his case file,

but Mr. Castillo has failed to respond to his requests. Nunez’s Motion to Stay asks the Court to

stay the case until he receives the case file.

      The Court finds that both motions are meritorious. Accordingly, Nunez’s Motion to Compel

Attorney J. C. Castillo to Surrender Case File (Dkt. No. 172) and Nunez’s Motion to Stay § 2255

Proceedings (Dkt. No. 174) are HEREBY GRANTED.
   The Court ORDERS attorney J.C. Castillo to provide to Edgar Rene Nunez his entire criminal

case file by February 10, 2020.

   It is FURTHER ORDERED that the Clerk of Court shall provide a copy of this Order to

Mr. Castillo.

   It is FURTHER ORDERED that any Amended § 2255 Motion must be filed with the Court

by March 2, 2020. Thereafter, the Court will serve the defendant and issue a briefing schedule in

the case.

   SIGNED on January 30, 2020.



                                         SUSAN HIGHTOWER
                                         UNITED STATES MAGISTRATE JUDGE




                                               2
